On Motion for Rehearing.

Fowler, J.
Counsel for appellants complain that the opinion of the court pays no attention to their argument that the doctrine of assumption of risk does not apply to frequenters and ignores the history of the safe-place statute as expounded by them in their original brief. Perhaps the opin*40ion should have pointed out that the history of the statute supports rather than refutes the court’s conclusion. The safe-place statute was not incorporated in the workmen’s compensation act. The latter was enacted as ch. 50 and the former as ch. 485 of the Laws of 1911. The latter was intended to supplement the former, but there was no limitation of its application to employers having three or more employees as ch. 50 was limited. As pointed out in Rosholt v. Worden-Allen Co. 155 Wis. 168, 175, 144 N. W. 650, its application is limited only by the terms of the act itself, and the only exception to its application is that it does not apply to employees engaged in private domestic or agricultural service not involving mechanical power. It is therefore of much wider application than the compensation act, and the provision of that act in respect to abrogating the defenses of negligence of. a fellow servant and the assumption of risk is no part of it and is not a basis for the ruling that by the safe-place statute it was intended to abrogate that common-law doctrine as to employees. That ruling is based upon the mandatory language of the statute itself. It imposes absolute liability like the statute requiring railroad companies to fence their tracks as pointed out in the Rosholt Case, supra. As said in the Rosholt Case, page 175 : “The statute . . . imposes an absolute duty upon the employer to make the place of employment as free from danger as the nature of the employment will reasonably permit, and in the absence of contributory negligence the liability of the master follows as a matter of course if this duty is not performed and injury results to' the employee because it is not performed.” The language of the statute is just as mandatory as to frequenters as to employees. Its purpose was to give the same protection to frequenters as to employees. To yield the same protection, assumption of risk, if that term is applicable in case of non-contractual relations, is abrogated in case of frequenters just as it is in case of employees. We do not attach special significance as distinguishing between em*41ployees and frequenters to the opening clause of sec. 101.07 that no employer shall permit an employee to go or be in a place which is not safe. The next clause of the section imposes precisely the same obligation to conserve the safety of frequenters as of employees. In our opinion it would be farfetched indeed to ground a distinction as to assumption of risk between employees and frequenters upon this language alone. We adhere to the statement of the original opinion to the effect that the legislature (by ch. 485, Laws of 1911) changed the common-law rule that frequenters assumed the risk of injury from going into an unsafe place, if there was such a common-law rule as to them, and that the court has not assumed to change it.
The motion for rehearing is denied, with $25 costs.